            Case 1:18-cv-01169-AWI-SAB Document 7 Filed 11/07/18 Page 1 of 2


1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@ toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                           UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA
11

12
       JOGERT ABRANTES, individually                          ) Case No.
       and on behalf of all others similarly                  )
13     situated,                                              )   1:18-cv-01169-AWI-SAB

14                                                            )
       Plaintiff,                                             ) NOTICE OF SETTLEMENT
15
                                                              ) AS TO INDIVIDUAL CLAIMS
16     vs.                                                    ) ONLY
       WILLIAMS & FUDGE, INC., and                            )
17
       DOES 1 through 10, inclusive, and                      )
18     each of them                                           )
19
                                                              )
       Defendant.                                             )
20

21
            NOW COME THE PLAINTIFF by and through their attorneys to respectfully

22
     notify this Honorable Court that this case has settled. Plaintiff requests that this Honorable

23   Court vacate all pending hearing dates and allow sixty (60) days with which to file

24   dispositive documentation. Dispositional documents will be forthcoming. This Court
25   shall retain jurisdiction over this matter until fully resolved.
26                         Respectfully submitted this November 7, 2018.
27

28
                                                             By: /s/Adrian R. Bacon
                                                              Adrian R. Bacon, ESQ.


                                           Notice of settlement - 1
           Case 1:18-cv-01169-AWI-SAB Document 7 Filed 11/07/18 Page 2 of 2


1

2                            CERTIFICATE OF SERVICE
3
     Filed electronically on November 7, 2018, with:
4

5    United States District Court CM/ECF system
6
     Notification sent electronically on November 7, 2018, to:
7

8    To the Honorable Court, all parties and their Counsel of Record
9
     This 7th Day of November, 2018.
10

11   By: /s/ Adrian R. Bacon
       Adrian R. Bacon, ESQ.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of settlement - 2
